Exhibit 10.24


LOWE’S COMPANIES, INC.
2006 Long Term Incentive Plan
Non-Qualified Stock Option Agreement


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (revision date March 2011) (this
“Agreement”), between LOWE’S COMPANIES, INC., a North Carolina corporation (the
“Company”), and the individual (“Participant”) identified in the accompanying
Notice of Grant of Stock Options and Non-Qualified Stock Option Agreement (the
“Notice”), is made pursuant and subject to the Notice and the provisions of the
Company’s 2006 Long Term Incentive Plan (the “Plan”), a copy of which has been
made available to Participant.  All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.


1.           Terms and Conditions.  This Option is subject to the terms and
conditions of the Notice and the following terms and conditions:
 
    (a)           Date of Grant and Expiration Date.  The Date of Grant of this
Option and the Expiration Date of the Option are as specified in the Notice.
 
(b)           Exercise of Option.  Except as provided in paragraphs 2, 3, 4 and
5 of this Agreement, this Option shall be exercisable as prescribed in the
Notice.  Except to the extent otherwise provided in paragraph 2 and 3, once this
Option has become exercisable in accordance with the preceding sentence, it
shall continue to be exercisable until the earlier of the termination of
Participant’s rights hereunder pursuant to paragraph 4 or 5, or until the
Expiration Date.  A partial exercise of this Option shall not affect
Participant’s right to exercise this Option with respect to the remaining
shares, subject to the conditions of the Notice, the Plan and this Agreement.


(c)           Method of Exercise and Payment for Shares.  Unless the exercise is
executed through the Company’s designated brokerage firm for on-line options
processing (currently E*Trade), this Option shall be exercised by written notice
substantially in the form of Exhibit “A” hereto delivered to the Company or its
designee by mail or overnight delivery service, in person, or via other means
authorized by the Company.  Any notice delivered to the Company shall be
addressed to the attention of the Stock Plan and Compliance Coordinator at the
Company’s principal office in Mooresville, North Carolina.  Such notice shall be
accompanied by payment in full of the Option exercise price, and applicable
withholding taxes, in cash or cash equivalent acceptable to the Administrator,
or by the surrender of shares of Common Stock (by attestation of ownership or
actual delivery of one or more share certificates) with an aggregate Fair Market
Value (determined as of the business day preceding the exercise date) which,
together with any cash or cash equivalent paid by Participant, is not less than
the Option exercise price, and applicable withholding taxes, for the number of
shares of Common Stock for which the Option is being exercised.  To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and the Company’s adoption of such program in
connection with the Plan, if Participant is subject to the reporting and other
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, the
Option may be exercised through a broker in a so-called “cashless exercise”
whereby the broker sells the Option shares and delivers cash sales proceeds to
the Company in payment of the Option exercise price, and applicable withholding
taxes.  In such case, the written notice of exercise will be accompanied by such
documents as required by the Company in accordance with its cashless exercise
procedure.  Participant’s right to exercise the Option shall be conditioned upon
and subject to satisfaction, in a manner acceptable to the Company, of any
withholding tax liability under any state or federal law arising in connection
with exercise of the Option.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Transferability.  This Option shall not be assignable or
transferable by a Participant other than by will or the laws of descent and
distribution.


2.           Vesting and Exercise Period in the Event of Death or
Disability.  In the event (a) Participant dies while employed by the Company or
an Affiliate or (b) Participant’s employment with the Company or an Affiliate is
terminated due to Participant’s Disability, this Option shall become vested and
exercisable for all of the number of shares of Common Stock subject to the
Option, reduced by the number of shares for which the Option was previously
exercised.  In such case, Participant’s vested Options may be exercised by
Participant, or, in the case of Participant’s death, by Participant’s estate, or
the person or persons to whom Participant’s rights under this Option shall pass
by will or the laws of descent and distribution, during the remainder of the
period preceding the Expiration Date.


3.           Vesting and Exercise Period in the Event of Retirement. In the
event Participant’s employment with the Company and its Affiliates is terminated
for any reason other than death, Disability or Cause, following eligibility for
Retirement, this Option shall continue to vest following Participant’s
Retirement pursuant to the vesting schedule set forth in the Notice, reduced by
the number of shares for which the Option was previously exercised.  In such
event, Participant’s vested Options may be exercised by Participant during the
remainder of the period preceding the Expiration Date.
 
4.           Vesting and Exercise Period in the Event of Other Termination of
Employment. In the event Participant’s employment with the Company and its
Affiliates is terminated for any reason other than death, Disability or Cause
and prior to Retirement, this Option shall be vested and exercisable only to the
extent vested at the time of termination pursuant to the vesting schedule set
forth in the Notice, reduced by the number of shares for which the Option was
previously exercised.  In such event, Participant’s vested Options may be
exercised by Participant until the date that is three months after the date of
such termination of employment or during the remainder of the period preceding
the Expiration Date, whichever is shorter.


5.           Termination for Cause; Competing Activity.  Notwithstanding
anything to the contrary herein:


(a)           Termination for Cause.  This Option shall expire on the date that
Participant’s employment with the Company or any of its Affiliates is terminated
for Cause, and this Option shall not be exercisable thereafter.


(b)           Competing Activity.  If Participant engages in any Competing
Activity during his employment with the Company or an Affiliate or within one
year after the cessation of his employment with the Company and its Affiliates
for any reason, then Participant shall remit, upon demand by the Company, the
“Repayment Amount” (as defined in the following sentence), with respect to any
shares of Common Stock for which this Option was exercised during the period
beginning on the date that is six months before such cessation of employment and
ending on the date that is six months after such cessation of employment.  The
“Repayment Amount” is, with respect to each such exercise of this Option, the
excess of (i) the aggregate Fair Market Value, on the date of exercise, of the
shares of Common Stock for which this Option was exercised, over (ii) the
aggregate option price for such number of shares.  The Repayment Amount shall be
payable in cash (which shall include a certified check or bank check), by the
tender of shares of Common Stock or by a combination of cash and Common Stock;
provided that, regardless of the Fair Market Value of such shares at the time of
tender, the tender of shares of Common Stock shall satisfy the obligation to pay
the Repayment Amount with respect to the exercise of this Option for the same
number of shares of Common Stock delivered to the Company.  For purposes of this
Agreement, Participant will be deemed to be engaged in a Competing Activity if
Participant, directly or indirectly, owns, manages, operates, controls, is
employed by, or participates in as a 5% or greater shareholder, partner, member
or joint venturer, any company which engages in the business activities of the
Company or its Affiliates (the “Business Activities”), or engages in, as an
independent contractor or otherwise, the Business Activities for himself or on
behalf of another person or entity.


 
 

--------------------------------------------------------------------------------

 
(c)           No Waiver.  Nothing contained in this paragraph 5 shall be
interpreted as or deemed to constitute a waiver of, or diminish or be in lieu
of, any other rights that the Company or an Affiliate may possess as a result of
Participant’s misconduct or direct or indirect involvement with a business
competing with the business of the Company or an Affiliate.


6.           Minimum Exercise.  This Option may not be exercised for less than
fifty shares of Common Stock unless it is exercised for the full number of
shares that remain subject to the Option.


7.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof otherwise would entitle Participant to
a fractional share, the Committee shall determine, in its discretion, whether
such fractional share shall be disregarded, whether cash shall be given in lieu
of a fractional share, or whether such fractional share shall be eliminated by
rounding up.
 
8.           No Right to Continued Employment.  This Option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.


9.           Change in Capital Structure.  In the event of a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of this Option shall be adjusted as provided in
the Plan.


10.           Governing Law.  This Agreement shall be governed by the laws of
the State of North Carolina other than its choice of laws provisions to the
extent that such provisions would require or permit the application of the laws
of a state other than North Carolina.


11.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern; provided, however, that the use of
different definitions for certain terms in this Agreement from the definitions
of such terms in the Plan shall not be deemed to be a conflict with the
Plan.  All references herein to the Plan shall mean the Plan, as it may be
amended from time to time.


12.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to Participant and agrees to be bound
by all the terms and provisions thereof.


13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.


14.           Incorporation of Notice.  The Notice is incorporated by reference
and made a part of this Agreement.

 
 

--------------------------------------------------------------------------------

 
Exhibit A


Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Dept. 1ETR
Mooresville, NC  28117
Fax:  (704) 757-0640


Attention:                      Sandy Felton




 
RE:           Exercise of Stock Option
 




Pursuant to the terms of the Stock Option Agreement between Lowe’s Companies,
Inc. and myself, I hereby give notice that I elect to exercise such Option as
indicated below.  Therefore, enclosed is cash or cash equivalent acceptable to
the Administrator, or Common Stock and/or combination thereof in full payment of
such option shares in accordance with said Agreement.
 


Type of exercise (check one):  Hold All Shares___.  Sell-to-Cover ___. Sell All
Shares ___


This request to exercise stock options relates to the following grant:


Date of Grant:
_______________________________                                                                           
Type of Option (ISO or NQ):
__________________________                                                                                     
Number of Options to exercise:
__________________                                                                           




At this time I am paying for the cost of the options and any applicable taxes
due:
 
Amount of check: $ ___________________
# Shares of Lowe’s Companies, Inc. Common Stock (if a SWAP):
________________________


________________________            _______________        
__________________________________________
Signature                                                   Date                                   Social
Security Number




Residence Mailing Address or Brokerage Account Information for Electronic
Delivery:
 
_____________________________________        DTC
# __________________________                     
 
_____________________________________       Account
# ________________________                                          

 
 
 

--------------------------------------------------------------------------------

 
Exhibit B


Certain Defined Terms


The following term, as used in this Agreement, shall have the following meaning
for purposes of this Agreement, notwithstanding any different definition for any
such term as set forth in the Plan.  Embedded defined terms have the definitions
prescribed in the Plan.


“Retirement” of Participant means the voluntary termination of employment with
approval of the Board at least six months after the Date of Grant of this Option
and on or after the date Participant has attained age fifty-five and
Participant’s age plus years of service equal or exceed seventy; provided that
Participant has given the Board at least ten days advance notice of such
Retirement.



 
 
 

--------------------------------------------------------------------------------

 
